Citation Nr: 0429805	
Decision Date: 11/04/04    Archive Date: 11/10/04	

DOCKET NO.  03-04 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from December 1967 to 
February 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
post-traumatic stress disorder (PTSD).  The RO combined the 
grant of service connection for PTSD with an existing award 
of service connection for psychophysiologic musculoskeletal 
reaction manifested by headaches; for the combined 
disability, the RO continued an existing 10 percent rating 
that had been in effect since February 1969 for 
psychophysiologic musculoskeletal reaction.  

By a rating decision of July 2002 the RO assigned a separate 
30 percent rating for PTSD effective from July 17, 2001.  
Despite the award of a partial increase in the rating for 
PTSD, the appeal remains before the Board because a 30 
percent rating is not the maximum rating available for PTSD.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a 
rating decision issued after a notice of disagreement which 
grants less than the maximum rating available does not 
"abrogate the pending appeal").


FINDINGS OF FACT

1.  PTSD is manifested by intrusive recollections, 
nightmares, hypervigilance, startle response, and avoidance 
of certain activities, anxiety, depression, panic attacks, 
irritability and crying spells.

2.  PTSD is not manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumloculatory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, or difficulty in establish effective 
work and social relationships. 


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.130, Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
advise which evidence VA will obtain on his or her behalf, 
and advise the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In the present case, the July 2002 Statement of the Case and 
the July 2004 Supplemental Statement of the Case cite the law 
and regulations that are applicable to the appeal and explain 
why the RO denied the veteran's claim.  The July 2002 
Statement of the case set forth pertinent portions of the 
text of the VCAA and its implementing regulations.  

In addition, in August 2001 and August 2003 the RO sent 
letters to the veteran that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letters advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  

The aggregate information contained in the letters explained 
that the RO would help him obtain evidence such as medical 
records, employment records, or records from Federal 
agencies if he furnished enough information to enable VA to 
request them.  The forms required to authorize the release 
of private medical records to VA were provided.  The letters 
served to put the veteran on notice of the applicability and 
effect of the VCAA and of his rights and responsibilities 
under the new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  Since the 
first VCAA notification letter was sent to the veteran before 
the AOJ adjudication that led to this appeal, its timing 
complies with the express requirements of the law as found by 
the CAVC in Pelegrini II.  

Although the second VCAA notice letter was sent after the 
initial VA adjudication, the CAVC in Pelegrini II has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  All the VCAA requires is that 
the duty to notify be satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  


In the present case, all requisite notifications were 
provided before the final transfer and certification of the 
case to the Board.  The veteran was given ample time in which 
to respond.  The case was further reviewed by the RO and a 
supplemental statement of the case was issued.  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal at the present time does not result in prejudice 
to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letter does 
not contain the "fourth element," the Board finds that the 
appellant is well aware of the need to give to VA any 
evidence pertaining to the claim, as evidenced by the fact 
that he has responded to VA development letters by submitting 
a massive amount of medical evidence.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been satisfied 
and that any error in not providing a timely notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant VA documents have been obtained.  VA 
examinations have been conducted in connection with the 
veteran's claim, and opinions relevant to the claim have been 
obtained.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In a claim for a higher original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (2004).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(2004).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (2004).  

PTSD is rated under Diagnostic Code 9411 of the VA rating 
schedule, which requires application of the VA General Rating 
Formula for Mental Disorders, as set forth in 38 C.F.R. § 
4.130, effective November 7, 1996.  For ratings of 30 
percent, 50 percent, 70 percent and 100 percent, the General 
Rating Formula provides as follows:  
30 percent -- occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  
50 percent --  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.

70 percent -- Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

100 percent -- Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.  

The Global Assessment of Functioning (GAF) scale is a scale 
that reflects the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness" [citing the Diagnostic And Statistical Manual For 
Mental Disorders of the American Psychiatric Association (4th 
ed.), p.32.].  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Factual Background

By a rating decision of June 1969, the RO granted service 
connection for psychophysiological musculoskeletal reaction 
secondary to trauma in service (shell fragment wounds), 
manifested by nuchal and occipital headaches without organic 
basis.  A 10 percent rating was assigned for the disorder.  A 
claim for service connection for PTSD was received in July 
2001.  

Pursuant to that claim, the veteran had a VA psychiatric 
examination in September 2001.  He related that he had been 
in the hospital for surgery to remove a brain tumor and that 
his wife had left him for someone else while he was in the 
hospital.  He worked for an excavating company as a truck 
driver but was on medical leave due to visual difficulties 
associated with brain surgery.  He reported that he had no 
psychiatric treatment.  He related that during service he had 
been shot on three occasions and had been medevaced out.  

The psychiatric symptoms he noticed were difficulty with 
concentration, comprehension, writing skills and word 
finding, which he felt had worsened since his last surgery.  
He stated that since the surgery he had had occasional visual 
hallucinations.  He reported having infrequent nightmares of 
Vietnam that occurred every 3 months to 1 per year.  He did 
not watch war movies.  He reported a mild hypervigilance and 
a mild hyperstartle response.  He denied irritability and 
difficulty falling asleep.  He stated that his war 
experiences did not have a very notable impact on his life.  
The diagnosis on Axis I was cognitive disorder secondary to 
surgical removal of a brain tumor.  The global assessment of 
functioning (GAF) score was 65 to 70.  The examiner commented 
that the veteran did endorse some criteria consistent with a 
diagnosis of PTSD but did not meet the criteria for that 
diagnosis.

The veteran had a VA psychiatric examination in March 2004.  
He reported symptoms of poor memory, difficulty understanding 
things, inability to finish things, loss of interest, a 
depressed mood, crying easily and being easily frustrated.  
He stated that after his divorce the crying episodes 
increased and he had suicidal thoughts.  

The veteran described financial problems that had arisen 
because of his divorce and a decrease in income due to his 
brain tumor.  He described problems with memory, which had 
worsened since his brain surgeries.  Going to a reunion with 
his fellow servicemen helped him feel better.  His social 
functioning consisted of work, church, a girlfriend, and 
visits with family members.  The diagnostic impressions on 
Axis I included PTSD, cognitive disorder secondary to a 
closed head injury, and brain tumor, status post removal.  
Moderate psychosocial and environmental stressors due to 
financial problems were noted.  The GAF score for PTSD was 
65.  The GAF score for the cognitive disorder was 57.  

The examiner commented that the symptoms of hyperarousal, 
nightmares, flashbacks, avoidance of painful reminders were 
similar to those reported at prior examination.  The examiner 
stated further that the cognitive disruption, poor memory, 
poor concentration, poor word finding and difficulty with 
understanding were at least as likely as not related to the 
brain tumor.

A large quantity of private medical evidence pertaining to 
the period from 1990 to the present is of record.  The 
records pertain primarily to treatment for numerous physical 
disorders and contain no information regarding PTSD.  The 
records show that in May 1990 the veteran had a left temporal 
craniotomy and neurolysis of the 3rd, 4th and 6th cranial 
nerves and removal of an epidermoid tumor.  Following the 
surgery he recovered with only minimal visual effect, but 
subsequently began to experience double vision.  In December 
1998 he underwent further surgery consisting of a temporal 
craniotomy with removal of a tumor in the left clivus. 

Received in support of the claim were statements from a 
private physician, Dr. TJC (initials) dated in August 2001 
and January 2003.  In the earlier statement, the physician 
stated that the veteran had incurred stress and some anxiety 
depression.  In the latter statement, he stated that he had 
PTSD with flattened affect, difficulty understanding complex 
commands, impaired abstract thinking, disturbances of mood 
and motivation, and difficulty with personal relationship.  
He expressed the opinion that the veteran should be at the 50 
percent disability level.

In conjunction with his notice of disagreement, the veteran 
submitted statements containing the signatures of numerous 
individuals who attested to the fact that he had symptoms 
such as memory loss, depressed mood, anxiety, panic attacks 
and sleep impairment.  


Analysis

The present appeal arises from the initial rating assigned 
following the granting of service connection for PTSD.  
Consequently, separate ratings known as "staged ratings" are 
potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The record does not suggest any 
fluctuation in the degree of disability resulting from PTSD 
during the period covered by the service connection award; 
hence, there is no basis for the assignment of a staged 
rating for any particular period.  

From a psychiatric standpoint, the clinical picture in this 
case is complicated by the fact that the veteran has symptoms 
originating from an organic disability of the brain due to 
recurrent brain tumor lesions and associated surgery, 
including memory loss and difficulties with concentration, 
comprehension and word finding.  The symptoms caused by the 
brain tumor and surgery are not service connected and may not 
be included in the rating for PTSD.  Since VA examination 
reports have identified, described and quantified these 
symptoms, it is possible to cleanly disassociate them from 
the symptoms of PTSD for the purpose of determining the 
proper rating for PTSD.  

The record shows that the clinical picture due to PTSD is 
characterized by many of the cardinal symptoms of PTSD, as 
described in the Diagnostic and Statistical Manual of Mental 
Disorders of The American Psychiatric Association, 4th 
Edition (DSM-IV), including nightmares, intrusive 
recollections, hypervigilance, a startle response, and 
numbing of response to certain stimuli.  In addition, the 
veteran has symptoms such as depression, anxiety, 
irritability and crying spells which cannot be cleanly 
separated from PTSD; consequently, these symptoms must be 
considered in evaluating PTSD.
The Board may not assign a disability evaluation on the basis 
of factors that are outside of the criteria established by 
regulation; to do so would be error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  Consideration must 
be limited to factors that are "inherent" in the rating 
criteria, and the characterizations of overall impairment 
provided by clinical personnel must not be disregarded.  
Massey¸ Id.  

The GAF scores reported in the record provide an important 
form of impairment classification.  The GAF scores reported 
by VA psychiatric examiners were 65 to 70 in September 2001 
and 65 in March 2004.  Symptoms in the range from 61 to 70 
are classified in the DSM-IV as including "some mild 
symptoms" such as depressed mood and mild insomnia, or "some 
difficulty in social, occupational, or school of 
functioning...but generally functioning pretty well, has some 
meaningful interpersonal relationships."

In applying the rating criteria, the weight given to the GAF 
scores must be consistent with the evidence describing the 
nature and severity of the actual impairment.  The record 
shows that the manifestations of psychiatric impairment other 
than those associated with the brain tumor and surgery do not 
appear to be more than mild.  The psychiatric symptoms have 
not significantly interfered with the veteran's ability to 
work, and he does retain meaningful relationships with family 
members and his former Vietnam comrades.  The nature and 
severity of the symptomatology as a result of PTSD is clearly 
not greater than that described in the above-cited criteria 
defining a 30 percent disability for rating purposes.

In addition, the specific findings set forth in the criteria 
for a 50 percent rating are not present.  The veteran does 
not have occupational or social impairment with reduced 
reliability and productivity due to symptoms such as a 
flattened affect, circumstantial or circumloculatory or 
stereotyped speech.  He is reported to have panic attacks as 
well as memory problems and impairment of abstract thinking, 
but the memory problems and abstract thinking impairment have 
been specifically attributed by examiners to organic brain 
disability originating in the recurrent brain tumors and 
surgery.  The panic attacks by themselves are not sufficient 
to support a higher rating, given the overall mild character 
of the symptoms attributed to PTSD.

It is relevant to note in this regard that although the 
cardinal symptoms of PTSD are present, they are not 
particularly severe.  The intrusive thoughts are noted to 
occur only "rarely," and the nightmares are reported to be 
"infrequent."  The hypervigilance has been characterized as 
mild.  The symptoms are so mild that the examiner who first 
evaluated the veteran in September 2001 was unable to 
establish a diagnosis of PTSD on the basis of those symptoms.  

The veteran cites the statement of a private physician as 
evidence that a 50 percent rating should be assigned.  
However, it is clear form the wording of that statement that 
the physician was including all of the veteran's psychiatric 
symptoms, including those associated with the brain tumor and 
surgery, as the basis for his conclusion that a 50 percent 
rating was warranted.  The statement is of no value to the 
veteran in establishing that the PTSD symptoms by themselves 
are sufficient to justify the assignment of a rating higher 
than 30 percent.

The Board therefore finds that the overall level of 
psychiatric impairment due to PTSD, as measured by the GAF 
scores and with consideration of the effect of the PTSD 
symptoms on the veteran's overall adjustment, equates most 
nearly with the criteria for the existing rating of 30 
percent, and does not more nearly approximate the criteria 
prescribed for the next higher rating of 50 percent.  A 
preponderance of the evidence is thus against the assignment 
of a rating higher than 30 percent.  Where a preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his PTSD.  No evidentiary basis has 
been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


ORDER

Entitlement to an initial rating higher than 30 percent for 
PTSD is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



